DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
In reference to claim 13, it is suggested to amend “the receptacle openings” in line 4 to “the array of open receptacles”, in order to ensure consistency in the claim language. Additionally, after “the” and before “inner” in line 8 delete “1”.  Appropriate correction is required.
In reference to claim 14, it is suggested to amend “the orthogonal ribs” in line 2 to “the orthogonal set of ribs”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 13, the limitation “said bodies” is recited in line 7. It is unclear to what bodies the “said bodies” is meant to refer back to, e.g., the first and second molded plastic sheets, the receptacles, etc. For the purpose of compact prosecution, “said bodies” will be interpreted as the first and second molded plastic sheets. Clarification is requested. 
Regarding dependent claim 14, these claims do not remedy the deficiencies of parent claim 13 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2005/0200062) (Maurer) in view of Becklin (US 2006/0254946).
In reference to claims 13 and 14, Maurer teaches an energy absorber made of thermoforming plastics having numerous layers ([0032]; [0033]). The energy absorber includes at least two layers, each with surface features ([0038]) (corresponding to a twin sheet molded plastic core structure comprising: two first and second molded plastic sheets). 
	Maurer further teaches a first layer with negative draft corrugations have positive draft corrugations from a second layer nested therein, the surface features of each of the first and second layer have sidewalls sloping inwardly to planar floors having inner and outer surfaces ([0047]; FIG. 5B) (corresponding to each having a two-dimensional array of open receptacles formed therein on both sides with sidewalls sloping inwardly to planar floors having inner and outer surfaces; said bodies being joined in mutually inverted relationship by nesting the sidewalls to adjacent receptacles).

	Becklin teaches an improved capability to stack a plurality of containers in a secure, non-sliding manner ([0003]). A base portion includes a lower surface having a plurality of raised cleats 134 formed thereon, a plurality of first ridges 136 extending along a first (or lateral) direction between adjacent cleats and a plurality of second ridges 138 extending along the second (or longitudinal) direction between adjacent cleats 134 the raised cleats 134, first ridges 136, and second ridges 138 cooperatively form a plurality of second receiving areas 135 distributed across the lower surface of the base portion, wherein the cleats 134 have a cross shape ([0024]-[0025]; Fig. 5) (corresponding to the receptacle openings on both sides are surroundingly bordered by orthogonal sets of ribs forming cruciform lands with inner and outer surfaces; the outer surfaces of the orthogonal ribs are partially recessed between the cruciform lands).
	Becklin does not explicitly teach the inner surface of the cleats (i.e., lands) having a larger dimension than the outer surface of the receiving areas (i.e., floors), however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to look for guidance from FIG. 5, provided below, which teaches the height of the cleats 134 greater than the receiving areas 135, in order to provide a working base portion. 
	Becklin further teaches a lid portion includes an upper surface having a plurality of raised rows, each raised row including a plurality of raised bosses connected by a plurality of raised ribs ([0021]). The raised cleats and of the base portion engage with raised bosses of the lid portion when the base portion and lid portions are stacked ([0027]). 
corresponding to joined in mutually inverted relationship by nesting the sidewalls to adjacent receptacles and fusing the outer surface of the floors to the inner surfaces of the inverted lands in an orientation that creates peripheral hollows between each fused floor and land combination). The raised cleats of the base portion are engaged into the first receiving areas of the lid portion, and the raised bosses of the lid portion are engaged into the second receiving areas of the base portion, therefore, the upper container can be securely engaged to the lower container in a stacked position preventing slipping and sliding of the upper container relative to the lower container in the lateral and longitudinal direction ([0030]).
	Becklin further teaches the contact between the raised cleats and the upper surface, advantageously improve the load carrying capabilities of the containers, reduces or prevents deformation of the lid and base portions or other operating conditions ([0028]). 
In light of the motivation of Becklin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the corrugations of first layer of Maurer to have the cleats and receiving areas as disclosed in Becklin and the second layer to nest in the first layer such that the second layer includes first receiving areas and cross shaped ribs, in order to securely engage the first layer to the second layer in a stacked position, while further preventing slipping and sliding of the first layer relative to the second layer in the lateral and longitudinal direction.
corresponding to fusing/fused).
Given that Maurer in view of Becklin teaches the corrugations of first layer includes first and second ridges which are substantially identical to the presently claimed outer surfaces of the orthogonal ribs being partially recessed between the cruciform lands, it is clear the first and second ridges would intrinsically prevent slippage between stacked energy absorbing structures when two of the energy absorbing structures are stacked on top of one another.

    PNG
    media_image1.png
    627
    1496
    media_image1.png
    Greyscale
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).



Response to Arguments
In response to cancelled claims 11 and 12, the previous Claim Objections, 35 U.S.C. 112(b) rejection and 35 U.S.C. 103 rejection over Iwasaka et al. (JP 4466343) in view of Uema et al. (JP 2011-110847) are withdrawn from record. However, new claims 13 and 14 necessitate a new set of rejections, as discussed above. 
Therefore, Applicant’s arguments with respect to Iwasaka, Uema and Gruber (Remarks, p. 3-4) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784